EXHIBIT D Joint Filing Agreement, dated November 19, 2012 PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows that such information is inaccurate. Dated: November 19, 2012. JANA PARTNERS LLC By: /s/ Charles Penner Name: Charles Penner Title: Partner & Chief Legal Officer /s/ David Bullock David Bullock /s/ Stephen Clark Stephen Clark /s/ Mitchell Jacobson Mitchell Jacobson /s/ Lyle Vanclief Lyle Vanclief
